Hon. F. Jay Juracka Deputy County Attorney, Schenectady County
This is in response to your letter and the letter of former County Attorney George A. Maksail, requesting an opinion of the Attorney General whether a part-time Medical Director of Glenridge Hospital, a public general hospital of Schenectady County, organized under Article VI of the General Municipal Law, may maintain a private practice at the Hospital as a physician.
In 1971 Atty Gen [Inf] 132, we concluded that the Board of Managers of the public General hospital of the Town of Seneca Falls was authorized to rent for a fair charge temporary excess space to staff physicians as office space to conduct their private medical practice. We premised our conclusion on General Municipal Law, § 128 (5), which empowered the Board of Managers to:
  "5. Have the general superintendence, management and control of the said hospital and of the grounds, buildings, officers, employees and inmates thereof; and of all matters relating to the government, discipline, contracts and fiscal concerns thereof;  and make such rules and regulations as may seem to them necessary for carrying into effect the purposes of such hospital * * *." (Emphasis supplied.)
In reaching our conclusion, we noted that there is no direct authority whereby the Board of Managers of such hospital would be prohibited from renting for a fair charge temporary excess space in such facility to staff physicians and construed the provisions of General Municipal Law, § 128 (5) "as giving the Board of Managers such authority, it being in the best interest of the public general hospital."
We now conclude that the Board of Managers of the Glenridge Hospital, a public general hospital of Schenectady County, is authorized to rent for a fair charge temporary excess space to a part-time Medical Director of said Hospital to conduct his private medical practice.